DETAILED ACTION

This Office Action is in response to Applicant's application filed on December 06, 2018. Currently, claims 1-16 are pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Foreign Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Information Disclosure Statement

The information disclosure statements (IDS) submitted are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 101


35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 4-5, 7, 10-14 are clearly drawn to at least one of the four categories of patent eligible subject matter recited in 35 U.S.C. 101 (apparatus, method and computer program).  Claims 1-2, 4-5, 7, 10-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1, 15-16 recites the abstract idea of generating an initial value of a first variable provided by indexing a value of a product on a basis of an attribute parameter group relating to an attribute parameter of the product and controlling to cause to vary the first variable on the basis of a data group of growing conditions relating to the growing conditions of the product.  Under prong 1 of Step 2A, these claims are considered abstract because the claims are certain methods of organizing human activity such as commercial interactions (including business relations).  Applicant’s claims are commercial interactions including business relations because the claims show generating variables associated with a commercial product and varying the variable based on growing conditions of the commercial product.  Under prong 2 of Step 2A, the judicial exception is not integrated into a practical application because the claims (the judicial exception and any additional elements individually or in combination such as a controller, a computer, a program executable by a computer) are not an improvement to a computer or a technology, the claims do not apply the judicial exception with a particular machine, the claims do not effect a transformation or reduction of a particular article to a different state or thing nor do the claims apply  the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment such that the claims as a whole is more than a drafting effort designed to monopolize the exception.  These limitations at best are merely implementing an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).  Under Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements individually or in combination such as a controller, a computer, a program executable by a computer (as evidenced by Figs. 1-2 of applicant’s own specification) are well understood, routine and conventional in the field.  Dependent claims 2, 4-5, 7, 10-14 also do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements either individually or in combination are merely an extension of the abstract idea itself by further showing estimating values, integrating variables, generating an existence confirmation, generating an initial value on a basis of a product attribute parameter, wherein each of data items include time operation as a property, data from sensors and generating investment reference information.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 7-9, 15-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sylvain (US 2010/0115830 A1)

Claims 1, 15-16:
Sylvain, as shown, discloses the following limitations of claims 1, 15-16:
An information processing apparatus (and corresponding method and computer program – see para [0012], showing computer processor for controlling a signal), comprising: a controller that generates an initial value of a first variable provided by indexing a value of a product on a basis of an attribute parameter group relating to an attribute of the product (see para [0082], "Inputs to the control algorithm include parameters such as Fo, Fm, Fp, Ft (Fs), F'm and F'o of plants to provide values for the calculation of index values such as Fv/Fm, Fv/Fo, .PHI..sub.PSII, Fs/Fo, F'v/F'm and quenching coefficients such as NPQ, q.sub.N and q.sub.L. The system provides means of inducing and measuring variable chlorophyll fluorescence of plants situated under the lamp (which may be a delimited area) at wavelengths such as 440, 690 and/or 735 nm chlorophyll fluorescence. The system continuously optimizes growing conditions in order to obtain rapid growth rates and a high acclimatization index through the proper and continuous balance between non-photochemical quenching NPQ, q.sub.N and photochemical quenching q.sub.L of chlorophyll fluorescence.") and 
controls to cause to vary the first variable on a basis of a data group of growing conditions relating to the growing conditions of the product (see para [0083], "Inputs to the control algorithm include parameters such as changes in stomatal conductance. A correlation exists between Fs and stomatal conductance. With this correlation the proper monitoring of Fs would be a useful tool for deciding when irrigation must be applied to maintain the plant at a limit between water stress and excess water consumption. Also, it provides means for evaluating stomatal closure capacity by monitoring transpiration in darkness and/or through the response in changes in transpiration rates upon application of specific light treatments of delimited spectral quality. Also, the system can provide signals to increase CO.sub.2 partial pressure in the growing environment provides means for decreasing g.sub.s (stomatal conductance) to improve water status for facilitating upcoming transplantation. The variables used to evaluate stomatal conductance are: [0084] 1. F.sub.o (initial or fast Chlorophyll fluorescence measured in the dark adapted state), [0085] 2. F.sub.t and/or F.sub.s (slow or steady state variable Chll fluorescence (seconds to hours)." where it would be obvious to one of ordinary skill in the art that decreating stomatal conductance is varying a vriable based on the growing condition because it impacts water status which is a type of growing condition)

Claims 7-9:
Further, Sylvain discloses the following limitations:
wherein the controller generates the initial value of the first variable on a basis of a producer attribute parameter group relating to attributes of the producer of the product and the attribute parameter group (see para [0081]-[0082], where the florescence amounts is an attribute of the producer of the plants)
wherein the controller includes a recognizer provided by causing a neural network to learn a data set including a sample input of the attribute parameter group and a sample output, and takes information provided by inputting the attribute parameter group into the recognizer and outputting from the recognizer as the initial value of the first variable (see para [0086]-[0100], showing using a neural network to generate such parameters and variables based on monitored data)
wherein the controller includes an estimator provided by causing a neural network to learn a data set including a sample input of the data group of growing conditions and a sample output, and causes to vary the first variable on the basis of information provided by inputting the data group of growing conditions into the estimator and outputting from the estimator (see para [0086]-[0100], showing use of neural network to make predictions based on growing conditions attributes)

Claims 2-6, 10-11, 13-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sylvain (US 2010/0115830 A1), as applied above, and further in view of Kriesel et al. (US 20050257748 A1) (hereinafter Kriesel).

Claim 2:
Sylvain, as shown, discloses estimating a second variable (see para [0086]-[0100], showing determining estimates based on trained crop data which can be considered product from past) but does not explicitly disclose wherein the controller controls to estimate a second variable relating to an expected value of the product on the basis of a text group that mentions about a product produced by a producer of the product in past.  In analogous art, Kriesel discloses the following limitations:
wherein the controller controls to estimate a second variable relating to an expected value of the product on the basis of a text group that mentions about a product produced by a producer of the product in past (see para [1239], "The growth projections of Section 4.10.2 rely on obtaining the growth time constant, .tau., from external sources such as historical breed data or historical herd data. While these are valid sources for determining this growth time constant, it is also possible to determine this growth parameter as well as other parameters directly from the acquired 3D data.")
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine the teachings of Sylvain with Kriesel because using such a basis enables more effective quantification of volumes that can enable more effective decisions related to the product (see Kriesel, para [0002]-[0013]).         
Moreover, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the method for the volumetric and dimensional measurement of livestock as taught by Kriesel in the system for modulating plant growth of Sylvain, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 3-4:
Further, Sylvain discloses the following limitations:
wherein the controller includes an expected value predictor provided by causing a neural network to learn a data set including a sample input of a vector expression of the text group and a sample output of a first variable of the product in past, and takes a value provided by inputting the attribute parameter group into the expected value predictor and outputting from the expected value predictor as the second variable of the product (see para [0025], "It allows "learning" with the plants own requirements for achieving the plants best performance in aimed growing conditions with the use of an artificial neural network system." amd see para [0086]-[0100], where trained and monitored crop data can be considered sample outputs from the past given broadest reasonable interpretation) 
wherein the controller integrates the varied first variable and the estimated second variable (see para [0004], "Specific crop models, developed for individual crop species, should be based on data from plant stress sensors and growth monitoring sensors (crop sensors) and should be able to estimate the benefits of changing growth regimes (eg spectral quality of the light source) to influence or modulate the outcome (eg flowering time). The data obtained by the crop sensors is combined with model based algorithms (soft sensors) and this in turn directs the specific changes in light intensity and/or quality which will beneficially influence the plant's growth processes or attributes.")

Claims 5-6, 10-11, 13-14:
Sylvain does not specifically disclose wherein the controller generates existence confirmation information of the product on the basis of the data group of growing conditions.  In analogous art, Kriesel discloses the following limitations:
wherein the controller generates existence confirmation information of the product on the basis of the data group of growing conditions (see para [0331], "Measurements taken upon arrival to the slaughterhouse can be used to confirm end feedlot conditions, transportation losses, and final live breeding data. The continued data stream of measurements augments the feedlot information. Payment to livestock owners may be based on more accurate information. Additionally, the detailed dimensions may be of value in automating meatpacking strategy and planning.")
wherein the controller performs image processing to superimpose a mark indicating the product on a captured image including the product as a subject, and adds the captured image after the image processing to the existence confirmation information (see para [0022], "Front lit images of the carcass are also recorded and superimposed over the silhouette outline in an attempt to identify the lean (red) and fat (white) portions of the carcass image. Additional provisions are made for the use of manual probes to measure fat thickness at various locations in an attempt to improve the estimate of the fat and lean content.")
wherein the first variable is a one-dimensional continuous value (see para [1224]-[01227], showing vector for a time as a variable)
wherein each of data items included in the data group of growing conditions includes time information as a property (see para [1224]-[01227], showing vector for a time as a variable)
wherein the controller generates investment reference information that contributes to investment reference for the producer on a basis of a financial data group relating to financial conditions of the producer of the product and the varied first variable (see para [1343], "The current and historical reporting data that is now immediately available On-line can provide a virtual taxonomy of crop, livestock and market information. These supply and demand, cash market and futures contract data, when coupled with the measurement and analysis capability of this invention, will help aid in the validation of alternate business scenarios and provide flexibility to unique business decisions for entering into marketing contracts or spot-market sales and other timely market responses. Trading exchanges, government, banking, academic and other private publications all provide On-line electronic data from numerous websites. These include both daily trading activity, current financial indices, regional market planting and production and inventory summaries, global markets and other domestic USDA agriculture research information. With such business and financial information reporting provided in near real-time conditions, and incorporated in direct feed electronic format, the overall computer system of the present invention and user interface then also becomes the vehicle supporting strategically informed financial transactions along with other associated exchange transaction capability" and see para [1361]-[01363], showing financial instruments for investments integrated in the system)
wherein the controller generates the investment reference information including investment attention toward the producer of the producer on the basis of the financial data group (see para [1343], "The current and historical reporting data that is now immediately available On-line can provide a virtual taxonomy of crop, livestock and market information. These supply and demand, cash market and futures contract data, when coupled with the measurement and analysis capability of this invention, will help aid in the validation of alternate business scenarios and provide flexibility to unique business decisions for entering into marketing contracts or spot-market sales and other timely market responses. Trading exchanges, government, banking, academic and other private publications all provide On-line electronic data from numerous websites. These include both daily trading activity, current financial indices, regional market planting and production and inventory summaries, global markets and other domestic USDA agriculture research information. With such business and financial information reporting provided in near real-time conditions, and incorporated in direct feed electronic format, the overall computer system of the present invention and user interface then also becomes the vehicle supporting strategically informed financial transactions along with other associated exchange transaction capability" and see para [1361]-[01363], showing financial instruments for investments integrated in the system)
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the method for the volumetric and dimensional measurement of livestock as taught by Kriesel in the system for modulating plant growth of Sylvain, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sylvain (US 2010/0115830 A1), as applied above, and further in view of Gustafsson (US 20090056637 A1)

Claim 12:
Sylvain does not specifically disclose wherein the data group of growing conditions includes output values from a wearable sensor worn by the product.  In analogous art, Gustafsson discloses the following limitations:
wherein the data group of growing conditions includes output values from a wearable sensor worn by the product, and the output values of the wearable sensor include at least one or more data items selected from a body temperature, a heart rate, the number of steps, location information, an estrus state, and a number of chewing (see para [0011]-[0012], [0054], showing wearable sensor on animals which establishes if animals are in heat)
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine the teachings of Sylvain with Gustafsson because using such sensors provides more effective detection of cows during different aspects of the cows’ state see Gustafsson, para [0001]-[0006]).           
Moreover, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the method of measuring dairy cattle of livestock as taught by Gustafsson in the system for modulating plant growth of Sylvain, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Sharma et al. "Cattle health monitoring system using wireless sensor network: a survey from innovation perspective"

JP 2015089342 A

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUJAY KONERU whose telephone number is 571-270-3409. The examiner can normally be reached on Monday-Friday, 9 am to 5 pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571- 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUJAY KONERU/
Primary Examiner, Art Unit 3624